972 F.2d 347w
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,v.ROMEO COMMUNITY SCHOOLS, and American Federation of State,County and Municipal Employees Local 2614,Defendants-Appellees.

1
No. 91-2181.


2
United States Court of Appeals, Sixth Circuit.


3
July 28, 1992.

NOTE: THE COURT HAS WITHDRAWN THIS OPINION